Citation Nr: 1825056	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals to a right knee injury (also referred to as right knee condition).

2.  Entitlement to service connection for residuals to a left knee condition (also referred to as left knee condition). 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic low back pain.

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2007 to September 2008. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.   

The issues of entitlement to service connection for chronic low back pain, service connection for sleep apnea and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise that the Veteran's right knee condition is related to his active duty service. 

2.  The probative evidence of record is at least in relative equipoise that the Veteran's left knee condition is related to his active duty service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b); 38 C.F.R §§ 3.102, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Bilateral Knee Conditions 

The Veteran contends that his right and left knee conditions are related to his active duty service, to include several in-service complaints of chronic knee pain. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with degenerative joint disease (DJD) and strain of the right and left knee.  Further, the Veteran's service treatment records (STRs) confirm the Veteran complained of bilateral knee pain in January 2008, suffered from a bilateral knee strain in February 2008, and complained of knee pain at his May 2008 separation examination.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present diagnosed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In March 2012, the Veteran was provided a VA examination.  The examiner noted the Veteran had a diagnosis of DJD of both knees.  Following the examination, the examiner opined that the Veteran's knee conditions were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that the Veteran's STRs show complaints of chronic knee pain. 

In March 2017, the RO requested an addendum opinion from a different VA examiner.  After review of the Veteran's record, the examiner opined that the Veteran's "morbidly obese" body habitus caused increased mechanical load on his weight-bearing joints, including his spine and knees, and thus, his current knee symptoms were more likely than not due to his weight.  The examiner further explained that the Veteran's separation examination was silent for a diagnosis of any knee condition and lower extremities were marked "normal."

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in relative equipoise that the Veteran's bilateral knee conditions are related to his active service.

The Board finds the March 2012 VA opinion to be of significant probative value in determining the Veteran's bilateral knee conditions are related to his active service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the examiner had knowledge of the Veteran's background and based the opinion after examination of the Veteran and review of the Veteran's history.  Although the March 2017 VA examiner opined that the Veteran's knee conditions are not related to his active service, the Board notes that the March 2017 examiner did not consider the Veteran's in-service diagnosis of bilateral knee strain or subsequent complaints of chronic knee pain.  Further, although the Veteran's separation examination did show the lower extremities were marked normal, the examiner completely disregarded that his separation examination also marked "yes" for knee pain. 

Thus, the Board finds the March 2012 VA opinion is consistent with the evidence of record.  Therefore, the Board concludes that the evidence of record is supportive of the claims, and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for residuals of right knee injury and residuals of left knee injury.  Therefore, the appeal must be granted.


ORDER

Service connection for residuals of right knee injury is granted.

Service connection for residuals of left knee injury is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

Back Condition

The Veteran contends that his back condition is related to his active duty service.  In March 2012, the Veteran was provided a VA examination.  The examiner noted that the Veteran had a lumbar strain, which included flare-ups and moderate pain.  The examiner also provided that the Veteran's back condition did cause functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting.  However, the examiner did not provide an opinion due to the Veteran's full file not being available.  

In March 2017, an addendum opinion from a second examiner was provided.  The examiner provided that despite the Veteran's mentions of low back pain during his separation examination, there were no clinical findings to substantiate his symptoms.  The examiner further opined that the separation examiner noted no history of injury or strain and a report of subjective symptoms do not constitute a clinical diagnosis.  The examiner noted the Veteran's spine examination in May 2008 was normal.  Lastly, the examiner opined that the any back pain the Veteran reports are more likely due to his "morbidly obese" body habitus, and thus, there is insufficient evidence to establish a nexus between the claimed condition and his military service. 

The Board finds the March 2017 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the examiner opined that the Veteran's back condition is less likely than not related to his military service due to his weight, the Board notes it appears the examiner did not consider the March 2012 examination or any of the Veteran's competent statements.  Additionally, the examiner noted that the Veteran's symptoms were more likely not related to service because it has been a decade since discharge; however, the examiner did not consider that the Veteran filed his claim for low back pain in October 2008, only one month after discharge.  Further, the Board recognizes the Court's recent ruling in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that found "pain alone can serve as a functional impairment and therefore, qualify as a disability."  Thus, due to the March 2012 VA examiner's finding that the Veteran's back condition did cause functional impairment, the March 2017 opinion is inadequate under Saunders and a new examination is required in order to obtain a new opinion addressing the above.  Id., See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Hearing Loss

In June 2012, the Veteran was provided a VA examination.  The examiner diagnosed the Veteran with sensorineural hearing loss in the right and left ears.  The examiner noted records were not reviewed and opined that a medical opinion regarding etiology of the Veteran's hearing loss could not be provided without resorting to mere speculation. 

In February 2017, an addendum opinion was provided by a second examiner.  The examiner provided that the Veteran's enlistment examination indicated a high frequency bilateral hearing loss, but, his separation examination indicated no significant shifts in his pre-existing hearing loss.  The examiner then opined that the Veteran's hearing loss is not likely a result of or was aggravated by military noise exposure. 

The Board finds the February 2017 VA opinion is not adequate.  The examiner opined that the Veteran's bilateral hearing loss is less likely than not related to or aggravated by his period of service.  The Board notes that the Veteran's entry examination showed the Veteran suffered from high frequency hearing loss.  Further, the Veteran's separation examination did show changes in the Veteran's hearing since entry.  Although the examiner provided the Veteran's hearing was not aggravated by military exposure, the examiner did not opine whether it is clear and unmistakable that the Veteran's pre-existing hearing loss was not aggravated by his military service.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Therefore, the Veteran should be provided a new examination, in order to obtain an opinion regarding whether the Veteran's bilateral hearing loss was aggravated (permanently worsened beyond normal progress of the disorder) by his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Sleep Apnea 

The Veteran contends that he suffers from sleep apnea and that it is related to his active duty service. 

In March 2012, the Veteran was provided a VA examination.  The examiner noted the Veteran had a history of sleep apnea and suffered persistent daytime hypersomnolence due to it.  The Veteran was then referred to a sleep study.  In July 2012, the Veteran was seen for a sleep medicine consultation.  The examiner provided that the Veteran suffered from occasional sleep apnea.  The examiner then opined that there was nothing to suggest the Veteran's sleep apnea could be service-connected since he only has occasional sleep apnea symptoms.  Further, the examiner explained that the Veteran's symptoms were not seen until almost two years after service and he was not diagnosed with sleep apnea during service.  The examiner lastly noted that the Veteran's primary risk for sleep disordered breathing includes his obesity and heredity. 

The Board finds the July 2012 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the examiner stated there was nothing to suggest it was related to service and the Veteran was not diagnosed with sleep apnea in service, the Board notes that the Veteran marked "yes" under trouble sleeping on his separation examination.  Further, the Board notes that the Veteran has claimed he suffers from depression, and sleep issues may be a symptom of that condition as well.  Therefore, the Veteran should be provided a new examination in order to obtain an opinion that addresses the above and to determine the etiology of the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, or private treatment records relevant to the Veteran's back, bilateral hearing loss, and sleep apnea claims.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the etiology of any back condition, to include his notation of back pain at separation.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability had its onset during, or is otherwise related to, his active duty service, to include his notation of recurrent back pain at his separation examination. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records or based on a lack of diagnosis of any back condition other than back pain. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's bilateral hearing loss.  The record and a copy of this Remand must be made available to the examiner.    

Following a review of the entire record, to include the Veteran's lay statements, the confirmed bilateral hearing loss at entry, the change in the Veteran's audiological readings at separation, as well as the onset of current symptomatology, the examiner should opine, is it clear and unmistakable that the Veteran's pre-existing bilateral hearing loss WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration. 

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

4.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner.   

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his active duty service, to include his notation of "trouble sleeping" at his separation examination. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


